Citation Nr: 0740937	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  04-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for residuals of 
pneumonia.

3.  Entitlement to service connection for skin cancer, to 
include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The veteran and veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to November 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision by the Cleveland, Ohio, Regional Office (RO) 
of the Department of Veterans Affairs (VA), that denied 
service connection for migraine headaches, residuals of 
pneumonia, and skin cancer.  The veteran testified at a July 
2007 Board hearing.

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record demonstrates that residuals of 
pneumonia are not related to active service.

2.  The evidence of record demonstrates that skin cancer is 
not related to active service or to Agent Orange exposure.


CONCLUSIONS OF LAW

1.  Residuals of pneumonia were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection for skin cancer and residuals of 
pneumonia, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to 
initial adjudication and a re-adjudication of the veteran's 
claims, December 2001 and February 2005 letters satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although the letters did 
not notify the veteran of effective dates or the assignment 
of disability evaluations, there is no prejudice to the 
veteran because the preponderance of the evidence is against 
service connection for skin cancer and residuals of 
pneumonia.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  See Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. 
Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007) (holding that although VCAA notice errors are 
presumed prejudicial, reversal is not required if VA can 
demonstrate that the error did not affect the essential 
fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA did 
not provide the veteran with examinations but none are 
required here.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  A 
VA examination is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  In this case, there 
are no current diagnoses of residuals of pneumonia or skin 
cancer and inservice pneumonia and skin cancer have not been 
established.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 473.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claims for service connection for 
residuals of pneumonia and skin cancer because there is no 
evidence of pertinent disability in service or for years 
following service. The veteran has not been diagnosed with 
these disabilities, and there is no medical evidence 
suggesting that they would be related to service even if 
diagnosed.  The veteran's service medical records are 
negative for any mention of pneumonia or skin cancer.  The 
veteran's separation examination and report of medical 
history are both silent with respect to these two 
disabilities.  Thus, even if there were evidence of current 
treatment for residuals of pneumonia, or skin cancers there 
is no true indication that pertinent disability is associated 
with service. See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of consistent 
findings in service, and the lack of any record of treatment 
for these disabilities for many years after service, any 
opinion relating these disabilities to service would 
certainly be speculative even if they were diagnosed.  
However, service connection may not be based on a resort to 
pure speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005). The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2) (West 2002). There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claim.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In addition, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for certain 
diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  "[S]ervice in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, service connection is presumed for the 
following disorders:  chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  VA has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for various specific disorders, 
including skin cancer and any other condition for which VA 
has not specifically determined a presumption of service 
connection is warranted.  See 68 Fed. Reg. 27630 - 27641 (May 
20, 2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 66 
Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 
2, 1999).

The veteran's service medical records, to include the service 
entrance and discharge examinations, are negative for skin 
cancer or pneumonia.  The veteran's service discharge 
examination noted normal chest.  In 1969, the veteran was 
discharged from service.

In an April 1979 private medical record, the veteran reported 
inservice pneumonia.  Examination showed clear lungs and 
normal labs and x-rays.  An April 1993 private record 
impression was sinusitis.  In an April 1994 private record, 
the veteran reported cold symptoms.  A February 1996 private 
record impression was sinusitis.  October 1998 private 
records indicated resolving pneumonia.  A March 1999 private 
record assessed bronchitis, rule out pneumonia.  

VA medical records from October 1992 through December 2006 
were negative for skin cancer and bronchitis.  There were 
normal chest x-rays in October 1992, November 1993, October 
1994, October 1995, October 1996, and October 1997.  An 
October 9, 1998 VA x-ray impression was resolving pneumonia.  
An October 21, 1998 VA chest x-ray impression was completely 
cleared pneumonia.  There were also normal chest x-rays in 
September 1999, October 2000, and October 2001.  

In January 2002, December 2005, and March 2007 lay 
statements, the veteran stated that he was treated for 
pneumonia during service, that he was treated for pneumonia 
by a private physician in 1971, and that he now has recurring 
pneumonia.  At the July 2007 Board hearing, the veteran 
reported inservice pneumonia and that he has recurring 
bronchitis almost every winter.  The veteran's wife testified 
that the veteran has been sick every winter since they began 
dating in 1986.

The Board finds that the evidence of record does not support 
a finding of service connection for residuals of pneumonia.  
The evidence of record does not demonstrate any currently 
diagnosed residuals of pneumonia.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  But even if there were a current 
diagnosis of pneumonia residuals, the evidence of record does 
not establish inservice pneumonia.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Although the veteran 
asserted in lay statements and in an April 1979 private 
medical record that he had inservice pneumonia, the other 
evidence of record does not support that assertion.  The 
service medical records are negative for pneumonia and the 
service discharge examination indicates normal chest.  Caluza 
v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, or consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), 
superseded in irrelevant part by statute, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000); see also Gabrielson v. Brown, 7 Vet. App. 36, 
40 (1994) (noting that the Board must analyze the credibility 
and probative value of all material evidence and provide the 
reasons for its rejection of any such evidence).  

Moreover, the other evidence of record does not demonstrate a 
relationship between active service and any residuals of 
pneumonia.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  The first evidence of pneumonia or 
bronchitis was in 1998, almost 30 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Accordingly, service 
connection for residuals of pneumonia is not warranted. 

The Board finds that the evidence of record does not support 
a finding of service connection for skin cancer.  With 
respect to presumptive service connection, skin cancer is not 
listed as a presumptive disease and is expressly excluded 
from presumptive service connection eligibility.  38 C.F.R. § 
3.309(e); see also 68 Fed. Reg. 27630 - 27641 (May 20, 2003); 
see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 
2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999).  
With respect to direct service connection, the evidence of 
record does not include a skin cancer diagnosis.  Degmetich, 
104 F.3d at 1333.  Without a currently diagnosed disability, 
service connection cannot be granted.  Hickson, 12 Vet. App. 
at 253 (holding that service connection requires medical 
evidence of a current disability).  Accordingly, service 
connection for skin cancer is not warranted.  The veteran 
asserted in his January 2002 statement that he was diagnosed 
with basilo-squamous skin cancer at the VA Medical Center in 
St. Louis in 1973 or 1974.  A request was made for any 
treatment records from that facility but the response was 
that no records existed.  There is no medical evidence in the 
claims folder that establishes a diagnosis of skin cancer, 
much less one that relates it to service.  With absolutely no 
evidence of a current diagnosis, the Board has no choice but 
to deny the claim of entitlement to service connection for 
skin cancer.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for residuals of pneumonia is denied.

Service connection for skin cancer is denied.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Part of that duty includes attempting to obtain 
the veteran's service medical records until VA concludes 
either that the records do not exist or that further efforts 
to obtain those records would be futile.  38 C.F.R. 
§ 3.159(c)(2).  

In January 2002, the veteran informed VA that he was treated 
for migraine headaches at the Myrtle Beach, South Carolina, 
Naval Air Station in 1968.  The veteran also stated that he 
had suffered from headaches for over 30 years and that his 
family and employer could provide evidence of this.  In a 
February 2005 report of contact, the veteran stated that he 
was treated for migraines in Myrtle Beach in June, July, 
and/or August 1968.  In February 2005, the RO contacted the 
National Personnel Records Center (NPRC) to request a search 
for those records.  In July 2005, the NPRC responded that no 
search was possible based on the information provided and 
that it required the name and location of the hospital where 
the veteran was treated.  In July 2006, the veteran stated 
that he was treated for migraines at the Myrtle Beach Air 
Force Dispensary.  The RO did not follow up with the veteran 
to request the name of the hospital at the Myrtle Beach Naval 
Air Station and did not attempt to obtain any document 
regarding treatment at the Myrtle Beach Air Force Dispensary.

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO must advise the 
veteran that he can submit alternate 
evidence to support his claim for 
entitlement to service connection for 
migraine headaches, to specifically 
include buddy certificates or affidavits 
from his family, friends, and employer.  

2.  The RO must again contact the veteran 
and afford him the opportunity to identify 
by name, address, and dates of treatment 
or examination for his migraine headaches.  
The RO must specifically request that the 
veteran provide any additional 
information, including a hospital name, 
regarding his treatment at the Myrtle 
Beach, South Carolina, Naval Air Station 
or Air Force Dispensary.  Regardless of 
whether the veteran provides any response, 
the RO must attempt to obtain additional 
records by contacting the NPRC and any 
other appropriate repository and 
requesting that a search be conducted for 
any treatment records pertaining to the 
veteran at the Myrtle Beach, South 
Carolina, Air Force Dispensary.  The RO 
must make arrangements to obtain all the 
records of treatment or examination from 
all the sources listed by the veteran 
which are not already on file.  All 
information obtained must be made part of 
the file.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  If evidence is received that 
establishes that the veteran was treated 
for headaches while in service, the RO 
should schedule the veteran for a VA 
examination to determine the nature and 
etiology of his current headaches.  The 
examiner should ensure that the claims 
folder is reviewed before the examination.  
All indicated tests should be conducted.  
If a current diagnosis of headaches is 
made, the examiner is requested to offer 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more), that the veteran's headaches were 
caused by or aggravated by service.  A 
complete rationale for any opinion offered 
should be provided.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


